ARMED SERVICES BOARD OF CONTRACT APPEALS

Petition of --                     )
                                   )
Nan Inc.                           )                 ASBCA No. 61596-985
                                   )
Under Contract No. W9128A-13-C-0001)

APPEARANCE FOR THE PETITIONER:                       Mr. Nickolas Florez
                                                      Associate Vice President

APPEARANCES FOR THE GOVERNMENT:                     Michael P. Goodman, Esq.
                                                     Engineer Chief Trial Attorney
                                                    Janis R. Millete, Esq.
                                                    Nathan Kanale Sadowski, Esq.
                                                    Robyn U. Au, Esq.
                                                     Engineer Trial Attorneys
                                                     U.S. Army Engineer District, Honolulu

                ORDER PURSUANT TO BOARD RULE l(a)(5)
           DIRECTING CONTRACTING OFFICER TO ISSUE DECISION

       The contractor filed, under Rule l(a)(5), a request for an order directing the
contracting officer to render a decision on a 12 February 2018 claim for compensable
delay associated with additional asbestos removal in the amount of $126,038. The
contractor did not propose a date by which the contracting officer should issue a
decision. The government has advised that a final decision on the claim will be issued
by 29 June 2018. We deem this date reasonable.

       Accordingly, the Board hereby directs the contracting officer to issue a decision
on the contractor's claim by 29 June 2018.

        This Order completes all necessary action by the Board. If the contracting
officer fails to comply with this Order, such failure will be deemed a decision by the
contracting officer denying the claim, and the contractor may appeal to this Board or
sue in the United States Court of Federal Claims pursuant to the Contract Disputes
Act, 41 U.S.C. §§ 7103(±)(5) and 7104.

       Dated: 16 May 2018



                                                  A3ministrative Judge
                                                  Chairman
                                                  Armed Services Board
                                                  of Contract Appeals
(Signatures continued)
 I concur                                          I concur




 RICHARD SHACKLEFORD                               OWEN C. WILSON
 Administrative Judge                              Administrative Judge
 Vice Chairman                                     Vice Chairman
 Armed Services Board                              Armed Services Board
 of Contract Appeals                               of Contract Appeals




       I certify that the foregoing is a true copy of the Order Pursuant to Rule l(a)(5)
of the Armed Services Board of Contract Appeals in ASBCA 61596-985, Petition of
Nan Inc., rendered in conformance with the Board's Charter.

       Dated:




                                                   JEFFREY D. GARDIN
                                                   Recorder, Armed Services
                                                   Board of Contract Appeals




                                            2